Citation Nr: 1210076	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  07-39 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).





ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran had active military service from August 1967 to July 1970. 

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from February and December 2007 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The February 2007 decision granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial 30 percent rating for the condition retroactively effective from August 9, 2006, the date of receipt of the Veteran's claim.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating when this occurs VA adjudicators must consider whether the Veteran's rating should be "staged" to compensate him for times since the effective date of his award when his disability may have been more severe than at others). 

The subsequent December 2007 RO decision denied his claim for a TDIU. 

The Board issued a decision in February 2009 increasing the initial rating for the PTSD from 30 to 70 percent from August 9, 2006 to December 28, 2006, and from 30 to 50 percent since December 29, 2006.  However, the Board denied the TDIU claim. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court/CAVC) - to the extent it had not granted a rating higher than 50 percent for the PTSD from December 29, 2006, onwards (i.e., for not continuing the even higher 70 percent rating since that date), and for denying the TDIU claim.

In a July 2010 memorandum decision, the Court affirmed the Board's denial of a rating higher than 50 percent for the PTSD since December 29, 2006, but set aside (vacated) the Board's denial of the TDIU claim and remanded this remaining claim to the Board for further adjudication. 

In January 2011, the Board, in turn, remanded this remaining TDIU claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration - including especially to have the Veteran clarify whether he is receiving benefits from the Social Security Administration (SSA) because he "retired" with sufficient tenure from a job he had worked at for over 35 years or whether, instead, he had to stop working at that job on account of service-connected disability, especially because of his PTSD.  The remand also was to obtain medical opinions concerning whether he is unemployable on account of his service-connected disabilities, but also especially because of his PTSD.

The AMC completed this additional development of the claim, but continued to deny it in a February 2012 supplemental statement of the case (SSOC), so this claim is again before the Board.


FINDINGS OF FACT

1.  The Veteran has a high school education, was employed full-time as a mechanic for the same company for 37 years after separating from service, and retired due to age eligibility in June 2007.  His service-connected PTSD contributed to his retiring.

2.  His service-connected PTSD has been rated as 50-percent disabling effectively since December 29, 2006, and he has had a collective 40 percent rating for post-operative residuals of a gunshot wound to his left hand with scarring effectively since March 2, 1983.  So his combined rating effectively since December 29, 2006, when considering both disabilities, has been 70 percent.

3.  His service-connected disabilities do not preclude him from returning to the workforce and obtaining and maintaining substantially gainful employment.



CONCLUSION OF LAW

The criteria are not met for a TDIU.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by way of letters dated in August 2006, July 2007, and May 2008, the RO advised the Veteran of the evidence needed to substantiate his claims and explained what evidence VA was obligated to obtain or to assist him in obtaining and what information or evidence he was responsible for providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Keep in mind that his claim for PTSD initially arose in the context of him trying to establish his underlying entitlement to service connection, since granted.  His appeal of this claim concerned a "downstream" issue, whether he was entitled to a higher initial rating for this disability.  And, as explained, on appeal the Board issued a decision in February 2009 increasing the initial rating for his PTSD from 30 to 70 percent from August 9, 2006 to December 28, 2006, and from 30 to 50 percent as of December 29, 2006.  However, the Board denied his derivative TDIU claim.  He appealed the Board's decision to the Court - to the extent it had not granted a rating higher than 50 percent for his PTSD from December 29, 2006, onwards (i.e., for not continuing the even higher 70 percent rating since that date), and for denying his derivative TDIU claim.  But in a July 2010 memorandum decision, the Court affirmed the Board's denial of a rating higher than 50 percent for the PTSD since December 29, 2006, although at the same time setting aside (vacating) the Board's denial of the derivative TDIU claim and remanding this remaining claim to the Board for further adjudication.

In cases, as here, where the claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection for PTSD, and this claim since has been granted and he has appealed a "downstream" issue such as the initial rating assigned for the disability, and whether he is entitled to a derivative TDIU, the underlying claim has been more than substantiated - it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed, for example contesting the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, here, the Veteran received notice concerning the downstream disability rating and effective date elements of his claims in May 2008.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

It equally deserves mentioning that the RO issued the August 2006 and July 2007 VCAA notice letters prior to initially adjudicating his claims in February and December 2007, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  And since providing the additional VCAA Dingess notice in May 2008, the RO has gone back and readjudicated his derivative TDIU claim in the October 2008 statement of the case (SOC) and the AMC has on remand in the February 2012 SSOC.  This is important to point out because in instances where the notice provided prior to the initial adjudication of a claim was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim, including in an SOC or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

If there arguably is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U. S. Supreme Court made clear that VCAA notice errors - even if shown to exist - are not presumptively prejudicial.  Instead, this is a case-and-fact-specific determination.  Moreover, as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof, and the error, even if established, must be outcome determinative of the claim to be considered prejudicial, i.e., not harmless.  See also 38 C.F.R. § 20.1102.  There is no such pleading or allegation in this particular instance.

And as for the duty to assist, the RO obtained the Veteran's service treatment records (STRs), service personnel records, and private medical records.  Also obtained on remand - in July 2011 - were medical opinions regarding whether his service-connected disabilities preclude him from obtaining and maintaining employment that could be considered substantially gainful and not just marginal.  As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), and as the Board pointed out and acknowledged when remanding this claim, the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).


These necessary medical opinions concerning this determinative issue were obtained following and as a result of the Board's January 2011 remand.  And the opinions are responsive to this decisive issue of employability, so there was compliance with this remand directive.  See Stegall v. Brown, 11 Vet. App. 268 (1998) (indicating a Veteran is entitled, as a matter of law, to compliance with remand directives and that the Board itself commits error in failing to ensure this compliance).  There also was clarification as to the reason the Veteran is receiving benefits from SSA, i.e., whether on account of age edibility or because of disability, so compliance with this other remand directive as well.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In his February 2012 response to the SSOC, the Veteran indicated he did not have any additional evidence regarding his appeal.  Therefore, to expedite processing of his claim, he asked that the AMC please forward his case to the Board (BVA) immediately - that is, without waiting the allotted 30 days he would have to identify and/or submit other evidence.  Thus, as there is no indication or allegation that other relevant evidence remains outstanding, the Board finds that the duty to assist has been met and accordingly may proceed with the readjudication of this remaining TDIU claim.  38 U.S.C.A. § 5103A.

II.  Analysis

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  

Individual unemployability must be determined without regard to any non-service connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If a Veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), the Board will consider an extra-schedular TDIU where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose, supra; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment" and noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U. S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Along these same lines, the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has clarified that "[r]equiring a Veteran to prove that he is 100 percent unemployable is different than requiring the Veteran to prove that he cannot maintain substantially gainful employment.  The use of the word 'substantially' suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that the Veteran prove 100 percent unemployability leaves no flexibility."  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

That said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

The Board must consider the effects of the Veteran's service-connected disabilities in the context of his employment and educational background.  See Fluharty v. Derwinski, 2 Vet. App. 409, 412-13 (1992).  In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), like in Friscia and Ferraro already cited, the Court indicated the Board cannot deny the Veteran's claim for a TDIU without producing evidence, as distinguished by mere conjecture, that the Veteran can perform work that is substantially gainful versus just marginal.

The Veteran's service-connected disabilities are his PTSD, rated as 70-percent disabling from August 9, 2006 to December 28, 2006, and as 50-percent disabling since December 29, 2006; and post-operative residuals of a gunshot wound to his left hand with scarring, collectively rated as 40-percent disabling effectively since March 2, 1983.  When his PTSD was evaluated as 70-percent disabling, his combined rating, considering both disabilities, was 80 percent.  Whereas during the period since his PTSD has been evaluated as 50-percent disabling, meaning effectively since December 29, 2006, his combined rating, considering both disabilities, has been 70 percent.  See 38 C.F.R. § 4.25.  But using either PTSD rating, its rating, along with his combined rating, meets the threshold minimum rating requirements of § 4.16(a) for consideration of a TDIU without resorting to the extra-schedular provisions of § 4.16(b).

The Veteran has acknowledged retiring in June 2007 due to his age, having qualified for SSA retirement benefits, and because of the number of years he had worked with his company (reportedly 37 in total).  He also claims, however, that he could have continued working, but that his PTSD and associated symptoms kept getting worse, essentially creating interpersonal conflicts with his coworkers.

Pursuant to the Board's January 2011 remand directive, a VA general medical examination was performed in July 2011.  The examiner reviewed the Veteran's claims file for his pertinent medical and occupational history.  Examination of his service-connected left hand disability (the postoperative residuals of the gunshot wound, including the consequent scarring) found an overall decrease in this hand's strength and dexterity.  He could not make a fist, pinch strength was decreased, and thumb and index finger motion were decreased.  He also had decreased sensation in the medial portion of the second finger, all of the third finger, and the lateral portion of the fourth finger.  The diagnosis was paralysis of the left median nerve.  But the VA compensation examiner ultimately concluded this disability had minimal effect on the Veteran's occupational functioning.  This VA examiner opined that the Veteran could reenter the work force, except that he was 66 years old.  This VA examiner also noted the Veteran had worked for the same company for 37 years after separation from service, and that he had retired due to age eligibility.

The Veteran also had a VA compensation examination in July 2011 to assess the impact of his PTSD on his employability.  This additional VA examiner also reviewed the Veteran's claims file for the pertinent medical and occupational history.  The Veteran complained of nightmares two to three time per month, panic attacks, increased arousal, difficulty concentrating, suicidal ideation (albeit without any actual active intent), fair impulse control, and of becoming angered easily.  His memory was normal.  The diagnoses were major depressive disorder and PTSD.  The examiner indicated it was not possible to parcel out or differentiate the extent of the Veteran's symptoms that are attributable to his PTSD versus those attributable to his major depressive disorder.  So, for all intents and purposes, the Board must resolve this doubt in his favor and effectively presume that all of his psychiatric-related symptoms are attributable to his PTSD, so to service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).



This VA examiner indicated the Veteran's PTSD does not cause total occupational and social impairment, but, as already explained, this is not the standard of whether he is incapable of obtaining and maintaining substantially gainful employment so as to, in turn, warrant the receipt of a TDIU because there is an element of flexibility in this determination.  Still, though, this VA examiner found that the Veteran had just relatively moderate impairment in his social and occupational functioning.  In further discussion, this VA examiner opined that it was more likely than not that the Veteran's PTSD symptoms contributed to his taking an earlier retirement than intended.  However, it was not as likely as not that his service-connected disabilities rendered him incapable of obtaining and maintaining substantial gainful employment.  This VA examiner reasoned that the Veteran's struggle with PTSD symptomatology is well-documented, but that he was able to maintain employment until he was eligible for retirement.  He also did not note additional difficulties with employment aside from interpersonal conflict.  

Ultimately, then, both of these VA compensation examiners that evaluated the Veteran in July 2011, on remand, determined his service-connected disabilities do not preclude him from reentering the workforce and obtaining and maintaining employment that would be substantially gainful versus just moderate.  So, ultimately, both of these VA examiners ruled against this TDIU claim.

The other evidence in the file, including the treatment records from the Veteran's private psychiatrist, H.J., M.D., from September 2006 to March 2011, make no mention of his ability or inability to work in a substantially gainful occupation.

The Veteran has a high school education.  He was employed full-time as a mechanic for the same company for almost 37 years after separation from service, and he consequently retired due to age eligibility in June 2007 - even though he says he could have continued working if not for the interpersonal conflicts caused by his PTSD.  The July 2011 VA psychiatric examiner acknowledged the Veteran's PTSD perhaps had "contributed" to him retiring, but it cannot be said the retirement was forced or involuntary or actually even "early", per se, inasmuch as the Veteran clearly was of sufficient age and tenure in that job.  Moreover, this same VA examiner ultimately determined the Veteran's PTSD, even accepting the contribution it made to him "retiring" from that prior job, does not in any event preclude him for returning to the workforce and working in a substantially gainful occupation.

In Bowling v. Principi, 15 Vet App 1 (2001), the Court held that, even if a Veteran is employed, this does not necessarily preclude him from receiving a TDIU, if he does not have sufficient income to constitute substantially gainful employment.  And as already alluded to, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."  

The Veteran was fully employed until June 2007.  He has not submitted any financial information suggesting his income level until that date was insufficient for him to be considered gainfully employed.  Nor is there suggestion that any return to employment would only be at a job below poverty level or similar or, even if above poverty level, in a family business or other sheltered environment that, in turn, would only be tantamount to marginal employment.

The Veteran correctly notes that nervous problems resulting in interpersonal conflict due to his PTSD made work difficult for him and may have contributed to his retiring at age 66 in June 2007, instead of working longer.  But his prior 70 percent schedular rating for his PTSD and now 50 percent schedular rating for this disability is, itself, recognition that his PTSD causes significant occupational and social impairment that makes employment difficult.  That, however, is not tantamount to saying he is unable to work in a substantially gainful occupation.  While there is no disputing the severity of his service-connected disabilities, there is not the required indication these disabilities, and in particular his PTSD, prevent him from obtaining or maintaining substantially gainful employment.  

The July 2011 PTSD examiner opined that the psychiatric disorders result in moderate occupational impairment and do not preclude employment, and the July 2011 general medical examiner also determined the service-connected disabilities (when also considering the post-operative residuals of the gunshot wound to the left hand) do not preclude employment.  So, again, both of these VA compensation examiners ultimately concluded unfavorably  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).

As the Court has stated, the record must reflect some factor that takes a particular case outside the norm for a claim for individual unemployability benefits to prevail.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  That a Veteran is unemployed or has difficulty obtaining employment is not enough.  Id.  Accordingly, the weight of the evidence is against this claim for a TDIU, and the appeal is denied.


ORDER

The claim for a TDIU is denied.





____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


